2004); see also Ford Motor Credit Co. v. Chiorazw, 529 F. Supp. 2d 535,541-42 (D.N.J. 2008)

(the ..power to stay a proceeding is derived from the inherent power of a court to efficiently manage

its own docket"). This inherent power authorizes district courts to stay habeas matters where doing

so would not be in conflict with the inherent gatekeeping requirements of the relevant habeas

statute - such as in the case where pending state proce_edings or an upcoming court decision would

have a direct and meaningful effect upon the outcome of the habeas litigation. See, e.g.. Rhines v.

Weber, 544 U.S. 269, 278 (2005) (court may stay mixed petition to permit exhaustion in state cou_rt

under certain circumstances); In re Keys, 692 F. App'x 92, 93 (3d Cir.2017) (noting the propriety

of staying a habeas proceeding in light of imminent, forthcoming, relevant appellate decision) .

       . Here, Petitioner requests·a brief stay while. his request for relief from the . state's CRlJ is

pending investigation. Although the investigation and evidence produced by the CRU may well

be beyond the limited scope of this habeas matter, see generally Cullen v. Pinholster, 563 U.S.

170, 18 I (20 I I) (§ 2254(d)( 1) habeas review ..is limited to the record that was before the state

court that adjudicated the claim on the merits"), a potential decision in Petitioner's favor by the

CRU could potentially result in his receiving relief from his conviction and the obviation of a need

for a decision in this i:natter. As such, this Court finds that a stay in this matter is warranted and

this matter shall be stayed pending the outcome of the CRU investigation.

        This Court having reviewed Petitioner's motion, and for good cause shown,

        IT IS on this 2nd day of June, 2021,-ORDERED that:

        1. Petitioner's motion seeking a stay pending the outcome of the CRU investigation (ECF

           No. 42) is GRANTED;

       2. This matter is STAYED pending the outcome of the CRU investigation;

       3. Counsel for Petitioner shall inform this Court of the outcome of the CRU investigation

           within thirty days of the release of a decision by the CRU;

                                                   2
